Citation Nr: 1522096	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  08-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis (claimed as stomach condition).

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee and bilateral pes planus disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He also             had additional Reserve service to include periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In August 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

In October 2010, the Board remanded the issues on appeal for additional development.  

In an October 2012 statement, the Veteran indicated that he was withdrawing his appointment of a representative and wished to proceed with his appeal without representation. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected left knee and bilateral pes planus disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's ulcerative colitis was not shown in service or during a period of ACDUTRA. 


CONCLUSION OF LAW

The criteria for establishing service connection for ulcerative colitis disease have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a November 2006 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records and post-service treatment records.   

The Veteran was not afforded a VA examination regarding his claim for service connection for ulcerative colitis, and no medical opinion has otherwise been obtained.  However, there is no credible and probative evidence of such condition during active duty or a period of ACDUTRA service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board notes that the prior remand directives have been substantially complied with.  A March 2011 letter requested that the Veteran provide the names and addresses of all medical care providers who have treated him for his ulcerative colitis.  Thereafter, attempts were made to obtain all records identified by the Veteran, including records from Lee-Hi Family Practice (Dr. Sadler), and Lewis-Gale Hospital.  As the Veteran failed to provide the requested information and release from the Carilion Clinic in Roanoke, Virginia, those records were not requested.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran (including the issue that is being remanded below), and the Veteran testified as to events in service, his treatment history and symptomatology.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim being decided herein, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

The Veteran has asserted that the symptoms of his currently diagnosed ulcerative colitis began during a period of active duty for training (ACDUTRA).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;     38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).   

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an April 2015 statement and during his August 2010 hearing, the Veteran reported that the symptoms of his ulcerative colitis began during a period of ACDUTRA and that he missed numerous drill formations because of his disability.  In addition to the Veteran's statements, the record also contains identical typewritten statements signed in May 2008 by two of the Veteran's fellow soldiers.  The Veteran's comrades allege that, at the time they served with him from 2004 to 2006, they recalled the Veteran reporting to his supervisor about having trouble with his stomach, therefore missing numerous physical training formations in the mornings.  These statements also allege that the Veteran had complained to them about his stomach trouble while on active duty for training.  

The Veteran's active duty service treatment records are negative for any findings or treatment of stomach trouble or colorectal disease.  During an August 2003 Reserve retention examination, it was noted that he had a small pedunculated lesion in his anal canal, diagnosed as an anal polyp, with follow-up indicated.  However, on an accompanying report of medical history in August 2003, the Veteran denied any history of frequent indigestion or heartburn, stomach or intestinal trouble, rectal disease, hemorrhoids or blood from the rectum.  Furthermore, the record reflects that he had no active duty or ACDUTRA in August 2003.  All of his other Reserve service treatment records are negative for any findings or treatment pertaining to his stomach, colon, rectum, or anus.

Despite the fact that the record does not reveal any treatment for ulcerative colitis prior to September 2006, the Veteran has submitted a document that purportedly reflects the time he missed from work from September 2005 to September 2006  due to his then undiagnosed ulcerative colitis.  The Board notes that there is no indication in the record aside from the Veteran's hand written note that the days missed were due to the symptoms of ulcerative colitis.  Additionally, none of the dates noted correspond with dates during which the Veteran was on ACDUTRA.

Regarding the Veteran's ACDUTRA service, according to information provided   by the Department of the Army, the Veteran's last two periods of ACDUTRA were from March 13-17, 2006 and May 22-26, 2006.  Following his discharge from Reserve service, the Veteran was hospitalized at the Salem VA Medical Center in September 2006 for gastrointestinal symptoms.  It was noted that approximately  one month prior he began suffering from constipation, followed by blood in his stools and rectal bleeding.  Significantly, he denied ever having had symptoms like this before.  A colonoscopy taken at that time revealed findings consistent with ulcerative colitis and sigmoid diverticulosis.  Thereafter, VA treatment records show that his ulcerative colitis has been stable with occasional flares related to the use of nonsteroidal anti-inflammatory drugs.

After review of the evidence of record, the Board finds that although the Veteran currently has ulcerative colitis, the preponderance of the evidence is against a finding that his ulcerative colitis was incurred during active duty or a period of ACDUTRA.

VA and private physicians have confirmed the Veteran's current diagnosis of ulcerative colitis, and the Board acknowledges that the Veteran is competent to report symptoms he experienced during his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the lay statement, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the history of symptoms the Veteran has reported in furtherance of his appeal is belied by other evidence of record, including his own representations while initially receiving treatment for ulcerative colitis in September 2006.  At that time, the Veteran alternatively reported that he had been experiencing ulcerative colitis symptoms for three weeks, four months, one month, two weeks, and finally, for 21 days.  He also reported that he had never experienced these symptoms before, a statement that contradicts his own reports that he had symptoms while on ACDUTRA and also the lay statements provided by his comrades.  Additionally, even though the Veteran reported a four month history on one occasion, he predominantly reported a relatively short period of illness.  

Moreover, while receiving VA treatment in May 2006, four months prior to his diagnosis and two weeks prior to his last period of ACDUTRA service, the Veteran reported that he was not experiencing constipation, diarrhea, or blood in his stools.  On physical examination, he was noted as having a soft, non-tender, non-distended, abdomen and his rectum was noted as having good tone, with no tenderness or nodularity.  The Veteran was seen again in June and August 2006 and did not report any gastrointestinal issues at those times.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Given the Veteran's inconsistent statements regarding the onset of his symptoms, the lack of contemporaneous medical records, and the Veteran's personal interest, the Board finds that the Veteran's reports that he experienced symptoms of ulcerative colitis during his ACDUTRA service are not credible.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board also finds that the statements from the Veteran's comrades are not persuasive.  In this regard, the statements are identical, fill-in-the-blank, pre-printed documents that only differ in name and signature, indicating that the Veteran's comrades simply signed preprinted statements, as opposed to personally reporting their memories of the Veteran's alleged in-service symptoms.  Those statements     do not indicate whether the events mentioned occurred during ACDUTRA, and       are inconsistent with the Veteran's own reports as to the presence and onset of his symptoms when seeking medical treatment.  As such, the Board does not find the lay statements to be credible or probative.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In summary, in the absence of competent, credible, and probative evidence of ulcerative colitis or chronic gastrointestinal disability during active service or a period of ACDUTRA, the preponderance of the evidence is against the claim and service connection must be denied.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for ulcerative colitis is denied.


REMAND

The Board previously remanded the claim for entitlement to service connection for a low back disability, to include as secondary to service-connected left knee and bilateral pes planus disabilities for procurement of a VA examination.  Although an examination was completed, the examiner failed to adequately address all of the issues raised in the Board's October 2010 remand instructions.  The examiner provided an opinion that the Veteran's current back disability is most likely due to aging.  The examiner also opined that the Veteran's current back disability was not caused by his service-connected disabilities.  However, the examiner did not opine as to whether the Veteran's current back disability has been aggravated by his service-connected left knee and bilateral  pes planus disabilities.  The Board also notes that the 2010 remand instructions requested a physician and that the 2012 examination was performed by a nurse practitioner.  Therefore, remand is required to obtain an opinion by a physician that addresses all of the issues raised in the Board's October 2010 remand.

Secondary service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Finally, in an April 2015 statement, the Veteran reported that he was scheduled to receive outside treatment for his back for a "second opinion[.]"  These medical records appear relevant and should be requested.  Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release    forms with the names and addresses of medical    care providers who have treated him for his back disability.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since February 2015 with the claims file.  

3. After the development requested above has been completed to the extent possible, send the claims file to a VA physician to obtain an opinion as to whether the Veteran's back disability is possibly related to his service-connected left knee or bilateral pes planus disabilities.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 

Following review of the claims file, the physician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed low back disability is caused by or permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by the Veteran's service-connected left knee and/or bilateral pes planus disabilities, to include as a result of gait disturbance.  If the back disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

4. After the development requested above as well as any additional development deemed necessary      has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


